DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-20 filed on 05/31/2022 have been considered but are moot because the applicant’s arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action with newly identified prior art, thus rendering Applicant’s arguments moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-7, 9-15 and 17-20, the claims recite ‘and/or’. It is not clear which conjunction the claims need to use. The applicant needs to clarify the uncertainty in a future amendment. For examination purpose, conjunction ‘or’ is used.
Regarding claims 8 and 16, the claim depends from claims 1 and 11, respectively, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-8, 11, 13-14, 16-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0295573) in view of Suzuki et al. (US 2020/0367249, “Suzuki”).
Examiner’s note: in what follows, references are drawn to Lee unless otherwise mentioned.
Lee discloses “Method of Uplink control Information Transmission” (Title) and comprises the following features:
With respect to independent claims:
 Regarding claim 1, a method for information processing, applied to a terminal, comprising: 
reporting a beam report (Note that the recited beam report is not examined because a following alternative is examined.) and/or a channel state information CSI report to a network side device ([0040] “CSI reporting from the communication device 100 to the base station 110 may be periodic. Periodic CSI reporting is normally configured by the base station 110, such that the communication device 100 reports CSI reports to the base station 110 at predetermined instants.”), 
wherein the beam report is reported in a case that time domain behavior of the beam report is a periodic report or a semi-persistent report and a reporting condition is met (This alternative is not examined.), and/or, the CSI report is reported in a case that time domain behavior of the CSI report is a periodic report ([0040] “CSI reporting from the communication device 100 to the base station 110 may be periodic. Periodic CSI reporting is normally configured by the base station 110, such that the communication device 100 reports CSI reports to the base station 110 at predetermined instants.”) and a reporting condition is met (This will be discussed in view of Suzuki.); or 
the beam report is reported in a case that time domain behavior of the beam report is an aperiodic report (This alternative is not examined.), and/or, the CSI report is reported in a case that time domain behavior the CSI report is an aperiodic report (This alternative is not examined.), 
wherein a quantity of reported beam reports is less than a quantity of beam reports that are configured by the network side device or triggered to report (This alternative is not examined.), and/or a quantity of reported CSI reports is less than a quantity of CSI reports that are configured by the network side device or triggered to report ([0040] “a number of CSI reports in the first CSI subset or the second CSI subset would not be larger than a predetermined number configured by the network node such as the base station 110.”).
It is noted that while disclosing reporting CSI, Lee does not specifically teach about a reporting condition. It, however, had been known before the effective filing date of the instant application as shown by Suzuki as follows;
a reporting condition is met ([Suzuki, 0061] “the terminal apparatus 1 may perform a semi-persistent CSI report in a slot or OFDM symbol satisfying a prescribed condition.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Lee by using the features of Suzuki in order to efficiently performing transmission and reception of downlink streams such that “to receive a sequence of bits in a physical downlink control channel, wherein the sequence of bits is scrambled with a scrambling sequence initialized by cinit” [Suzuki, 0012]. 

Regarding claim 11, it is a terminal claim corresponding to the method claim 1, except “a memory, a processor, and a computer program that is stored in the memory and capable of running on the processor” ([0024 and Fig. 2] “The device 20 may include a processing unit 200 such as a microprocessor or an Application Specific Integrated Circuit (ASIC), a storage unit 210 and a communication interface unit 220. … according to processing results of the processing unit 200 … the storage unit 210 may be any data storage device that stores a program code 214, accessed and executed by the processing unit 200.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 20, it is a computer readable storage medium claim corresponding to the method claim 1, except “the computer readable storage medium stores a computer program, and the computer program, when executed by a processor” ([0024 and Fig. 2] “the storage unit 210 may be any data storage device that stores a program code 214, accessed and executed by the processing unit 200.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 3 and 13, the method according to claim 1 and the terminal according to claim 11, respectively, wherein before the reporting a beam report and/or a channel state information CSI report to a network side device, the method further comprises: 
in a case that the time domain behavior of the beam report is a periodic report or a semi-persistent report, and/or, 
in a case that the time domain behavior of the CSI report is a periodic report, receiving first information from the network side device ([Suzuki, 0078] “The CRC parity bits added to the downlink control information are scrambled with an RNTI.”, [0079] “The RNTI may include at least a Cell RNTI (C-RNTI), a Temporary Cell RNTI (TC-RNTI), a Configured Scheduling RNTI (CS-RNTI), a Semi Persistent Channel State Information RNTI (SP-CSI-RNTI), and a Random Access RNTI (RA-RNTI).”, and [0083] “The SP-CSI-RNTI is used at least used for activation, deactivation, and reactivation of the semi-persistent CSI report. In a case that the semi-persistent CSI report is activated, the terminal apparatus 1 may perform a semi-persistent CSI report”), 
wherein the first information is used to indicate whether to enable an event-based report (See above “activation” for an event.).

Regarding claims 4 and 14, the method according to claim 3 and the terminal according to claim 13, respectively, wherein the reporting condition comprises information on a reporting trigger event; and 
the reporting a beam report and/or a channel state information CSI report to a network side device comprises: 
reporting the beam report to the network side device or stopping reporting the beam report to the network side device, in a case that the time domain behavior of the beam report and/or the CSI report is a periodic report or a semi- persistent report, the first information is used to indicate that the event-based report is enabled, and the reporting trigger event occurs (This alternative is not examined.); and/or,
reporting the CSI report to the network side device or stopping reporting the CSI report to the network side device, in a case that the time domain behavior of the SCI report is a periodic report, the first information is used to indicate that the event-based report is enabled, and the reporting trigger event occurs ([Suzuki, 0083] “The SP-CSI-RNTI is used at least used for activation, deactivation, and reactivation of the semi-persistent CSI report. In a case that the semi-persistent CSI report is activated, the terminal apparatus 1 may perform a semi-persistent CSI report in a slot or OFDM symbol satisfying a prescribed condition.”); or 
reporting the beam report to the network side device, in a case that the time domain behavior of the beam report is a periodic report or a semi- persistent report and the first information is used to indicate that the event-based report is disabled (This second alternative is not examined.); and/or, reporting the CSI report to the network side device, in a case that the time domain behavior of the CSI report is a periodic report and the first information is used to indicated that the event-based report is disabled (This alternative is not examined.).

Regarding claims 6 and 16, the method according to claim 1 and the terminal according to claim 11, respectively, wherein before the reporting a beam report and/or a channel state information CSI report to a network side device, the method further comprises: receiving second information from the network side device ([Suzuki, 0078] “The CRC parity bits added to the downlink control information are scrambled with an RNTI.”, [Suzuki, 0079] “The RNTI may include at least a Cell RNTI (C-RNTI), a Temporary Cell RNTI (TC-RNTI), a Configured Scheduling RNTI (CS-RNTI), a Semi Persistent Channel State Information RNTI (SP-CSI-RNTI), and a Random Access RNTI (RA-RNTI).”), wherein the second information is used to indicate whether to enable the periodic report or the semi-persistent report ([Suzuki, 0083] “The SP-CSI-RNTI is used at least used for activation, deactivation, and reactivation of the semi-persistent CSI report. In a case that the semi-persistent CSI report is activated, the terminal apparatus 1 may perform a semi-persistent CSI report in a slot or OFDM symbol satisfying a prescribed condition.”).

Regarding claims 7 and 17, the method according to claim 6 and the terminal according to claim 16, respectively, wherein the reporting a beam report and/or a channel state information CSI report to a network side device comprises: 
in a case that the time domain behavior of the beam report is a periodic report or a semi-persistent report and the second information is used to indicate that the periodic report or the semi-persistent report is disabled, stopping reporting the beam report to the network side device; and/or,
in a case that the time domain behavior of the CSI report is a periodic report and the second information is used to indicate that the periodic report is disabled, stopping reporting the CSI report to the network side device ([Suzuki, 0083] “The SP-CSI-RNTI is used at least used for activation, deactivation, and reactivation of the semi-persistent CSI report.”); or 
in a case that the time domain behavior of the beam report is a periodic report or a semi-persistent report and the second information is used to indicate that the periodic report or the semi-persistent report is enabled, reporting the beam report to the network side device (This alternative is not examined); and/or
in a case that the time domain behavior of the CSI report is a periodic report and the second information is used to indicate that the periodic report is enabled, reporting the CSI report to the network side device (This second alternative is not examined.).

Regarding claim 8, the method according to claim 6, wherein in a case that the time domain behavior of the beam report and/or the CSI report is a periodic report, the receiving second information from the network side device comprises: 
receiving the second information from the network side device by using DCI ([Suzuki, 0078] “The CRC parity bits added to the downlink control information are scrambled with an RNTI.”, [Suzuki, 0079] “The RNTI may include at least a Cell RNTI (C-RNTI), a Temporary Cell RNTI (TC-RNTI), a Configured Scheduling RNTI (CS-RNTI), a Semi Persistent Channel State Information RNTI (SP-CSI-RNTI), and a Random Access RNTI (RA-RNTI).”); 
receiving the second information from the network side device by using MAC CE; or receiving the second information from the network side device by using RRC (This second alternative is not examined.); or 
in a case that the time domain behavior of the beam report is a semi- persistent report, the receiving second information from the network side device comprises: receiving the second information from the network side device by using DCI (This third alternative is similar to the first alternative.).

Claim(s) 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0295573) in view of Suzuki et al. (US 2020/0367249, “Suzuki”) and further in view of Takeda et al. (US 2020/0358504, “Takeda”).
Examiner’s note: in what follows, references are drawn to Lee unless otherwise mentioned.
Regarding claims 2 and 12, It is noted that while disclosing a periodic CSI report, 1stRef does not specifically teach about periodic reporting and triggering event. It, however, had been known in the art before the effective date of the instant application as shown Takeda as follows; 
the method according to claim 1 and the terminal according to claim 11, respectively, wherein the reporting condition comprises information on a reporting trigger event; and the reporting a beam report and/or a channel state information CSI report to a network side device comprises: 
in a case that the time domain behavior of the beam report is a periodic report or a semi-persistent report and the reporting trigger event occurs, reporting the beam report to the network side device or stopping reporting the beam report to the network side device (This alternative is not examined.); and/or,
in a case that the time domain behavior of the CSI report is a periodic report and the reporting trigger event occurs, reporting the CSI report to the network side device ([Takeda, 0183] “the control section 401 may control the start of periodic transmission of channel state information (for example, SP-CSI) reporting based on the configuration information (for example, higher layer signaling), in response to the receipt of a command (for example, DCI, MAC CE, etc.) for activation of channel state information reporting, and, furthermore, control that, when conditions are fulfilled”) or stopping reporting the CSI reporting to the network side device (not examined.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Lee by using the features of Takeda in order to effectively control CSI reporting based on configurations such that “based on the configuration information in response to receipt of a command for activation of the channel state information reporting” [Takeda, 0010]. 

Claim(s) 5 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0367249, “Suzuki”) in view of Kwak et al. (US 2020/0287683, “Kwak”) and further in view of Kang et al. (US 2019/0319739, “Kang”).
Examiner’s note: in what follows, references are drawn to Suzuki unless otherwise mentioned.
Regarding claims 5 and 15, it is noted that while disclosing reporting CSI, Suzuki does not specifically teach about disabling the CSI reporting. It, however, had been known before the effective filing date of the instant application as shown by Kang as follows;
the method according to claim 1 and the terminal according to claim 11, respectively, wherein the reporting condition comprises that a periodic report or a semi-persistent report is disabled ([Kang, 0272] “the semi-persistent CSI reporting may mean that the UE performs CSI reporting (according to a specific period) when the corresponding reporting is activated and that the UE stops CSI reporting when the corresponding reporting is inactivated.”); and the reporting a beam report and/or a channel state information CSI report to a network side device comprises: 
in a case that the time domain behavior of the beam report is a periodic report or a semi-persistent report and the periodic report or the semi-persistent report is disabled, stopping reporting the beam report to the network side device; and/or, 
in a case that the time domain behavior of the CSI report is a periodic report and the periodic report is disabled, stopping reporting the CSI report to the network side device ([Kang, 0272] “the semi-persistent CSI reporting may mean that the UE performs CSI reporting (according to a specific period) when the corresponding reporting is activated and that the UE stops CSI reporting when the corresponding reporting is inactivated.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Suzuki by using the features of Kang in order to keep very low latency and high energy efficiency such that “a method of transmitting a signal and an apparatus therefor in consideration of a computation time for transmission of uplink data and Channel State Information (CSI) reporting of a terminal” [Kang, 0006]. 

Claim(s) 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0367249, “Suzuki”) in view of Kwak et al. (US 2020/0287683, “Kwak”) and further in view of Zhou et al. (US 2019/0207662) and its provisional application 62/613554 (“Zhou554”).
Examiner’s note: in what follows, references are drawn to Suzuki unless otherwise mentioned.
Regarding claims 9 and 18, it is noted that while disclosing reporting CSI, Suzuki does not specifically teach about a CSI reporting period greater than or equal to a predefined periodicity. It, however, had been known before the effective filing date of the instant application as shown by Zhou as follows;
the method according to claim 1 and the terminal according to claim 11, respectively, wherein the reporting condition comprises a plurality of reporting periods of the periodic report, and/or the reporting condition comprises a plurality of reporting periods of the semi-persistent report; and the reporting a beam report and/or a channel state information CSI report to a network side device comprises: 
in a case that the time domain behavior of the beam report is a periodic report, reporting the beam report to the network side device based on a first reporting period of the plurality of reporting periods of the periodic report (This first alternative is not examined.); and/or, 
in a case that the time domain behavior of the CSI report is a periodic report, reporting the CSI report to the network side device based on a first reporting period of the plurality of reporting periods of the periodic report (This alternative is not examined.); or 
in a case that the time domain behavior of the beam report is a semi- persistent report, reporting the beam report to the network side device based on a second reporting period of the plurality of reporting periods of the semi-persistent report ([Suzuki, 0083] “the slot or OFDM symbol satisfying the prescribed condition may be given based on at least the offset of the slot unit, the periodicity of the slot unit, the offset of the symbol unit, and/or the periodicity of the symbol unit.”).
wherein a value of the first reporting period is greater than or equal to a first preset value (This belongs to the first alternative which is not examined.), a value of the second reporting period is greater than or equal to a second preset value ([Zhou, 0422 and Fig. 30] “The wireless device 3001 may transmit the SP CSI reports for the activated SP CSI reporting (e.g., as in step 3006) with a periodicity (e.g., report periodicity 3008) that may be predetermined or configured in an RRC message.”), the first preset value is greater than a minimum value of the plurality of reporting periods of the periodic report (This belongs to the first alternative which is not examined.), and the second preset value is greater than a minimum value of the plurality of reporting periods of the semi-persistent report (See [Zhou, 0422] for 3010 which is skipped report by an indicator that is predetermined. Therefore, the predetermined value is larger than the report periodicity. See [Zhou554, 00382 and 00383] and [Zhou554, 00344 and Fig. 29] for CSI’s periodicity.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Suzuki by using the features of Zhou in order to minimize signaling overhead and decrease spectral efficiency such that “The wireless device may skip transmitting, at or during a second time period, a second SP CSI report.” [Zhou, 0004]. 

Claim(s) 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0295573) in view of Suzuki et al. (US 2020/0367249, “Suzuki”) and further in view of Li et al. (US 2020/0128533, “Li”).
Examiner’s note: in what follows, references are drawn to Lee unless otherwise mentioned.
Regarding claims 10 and 19, it is noted that while disclosing reporting CSI, Lee does not specifically teach about aperiodic CSI reporting and an UCI. It, however, had been known before the effective filing date of the instant application as shown by Li as follows;
the method according to claim 1 and the terminal according to claim 11, respectively, 
wherein in a case that the time domain behavior of the beam report is an aperiodic report, the method further comprises at least one of the following steps: 
sending uplink control information (uplink control information, UCI) to the network side device, wherein the UCI comprises first indication information, and the first indication information is used to indicate information of a beam report reported to the network side device (This first alternative is not examined.); and/or
wherein in a case that the time domain behavior of the CSI report is an aperiodic report, the method further comprises at least one of the following steps: sending UCI to the network side device, wherein the UCI comprises second indication information, and the second indication information is used to indicate information of a CSI report reported to the network side device ([Li, 0119] “the terminal device determines the target PUCCH resource from the PUCCH resources indicated by the plurality of pieces of DCI, and then sends the target UCI to the network device on the target PUCCH resource. The target UCI includes the UCI triggered by the plurality of pieces of DCI. The UCI triggered by each piece of DCI includes at least one piece of the CSI and the response information. The CSI may be the aperiodic CSI”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Lee by using the features of Li in order to effectively utilize communication resources such that “the indication information is carried in the first information bit sequence in an explicit carrying manner” [Li, 0015].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 9AM to 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at (571) 272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411